EXHIBIT 10.1
INDEMNIFICATION AGREEMENT
This Indemnification Agreement ("Agreement") is made as of the _____ day of
June, 2016 by and between LSI INDUSTRIES INC., an Ohio corporation (the
"Corporation"), and the individual whose name appears on the signature page
hereof (such individual being referred to herein as the "Indemnified
Representative" and collectively with other individuals who may execute
substantially similar agreements as the "Indemnified Representatives"), with
reference to the following background:
A. The Indemnified Representative currently is serving in one or more capacities
as a director or officer of the Corporation or, at the request of the
Corporation, as a director, officer, manager, employee, agent, fiduciary or
trustee of another corporation, partnership, limited liability company, joint
venture, trust, employee benefit plan or other entity or enterprise and, as
such, is performing a valuable service to, or on behalf of, the Corporation.
B. Directors and officers of corporations are being increasingly subject to
expensive and time‑consuming litigation and other Proceedings (as hereafter
defined), including matters that traditionally would be brought only against
such corporations or their subsidiaries.  The Indemnified Representative has
been offered the protection afforded by this Agreement from such Proceedings.
C. To induce the Indemnified Representative to continue to serve the Corporation
and in consideration for such continued service, and to assist in the
recruitment of qualified management in the future, the Corporation agrees to
indemnify, and to advance expenses to, the Indemnified Representative upon the
terms set forth herein.
NOW, THEREFORE, in consideration of the foregoing premises, the Corporation and
the Indemnified Representative agree as follows:
1. Agreement to Serve.  The Indemnified Representative agrees to serve or
continue to serve in each Indemnified Capacity (as hereinafter defined) held now
or in the future.  This Agreement shall not be deemed either an employment
contract or a contract for continued services between the Corporation or any of
its affiliates and the Indemnified Representative.  If an employee, the
Indemnified Representative specifically acknowledges that his employment with
the Corporation or any of its affiliates is at will, and that his employment
and/or services may be terminated at any time for any or no reason, with or
without cause, and with or without severance compensation, except as may be
otherwise provided in: (a) a written employment contract between the Indemnified
Representative and the Corporation or any of its affiliates which is signed on
behalf of the Corporation or the affiliate by an authorized officer; or (b) an
applicable formal severance plan or arrangement duly adopted by the Corporation
or the affiliate.
2. Indemnification.
(a)
Except as provided in Section 3, the Corporation shall indemnify the Indemnified
Representative against any Liability (as hereafter defined) incurred by the
Indemnified Representative in connection with any Proceeding (as hereafter
defined) in which the Indemnified Representative may be involved as a party or
otherwise, by reason of the fact that the Indemnified Representative is or was
serving in an Indemnified Capacity, including, without limitation, any Liability
resulting from actual or alleged breach or neglect of duty, error, misstatement
or misleading statement, gross negligence, negligence, omission, act or failure
to act or act giving rise to strict or products liability, occurring on or after
the date of this Agreement.  If the Indemnified Representative is entitled to
indemnification in respect of a portion, but not all, of any Liability, the
Corporation shall indemnify the Indemnified Representative to the maximum extent
for such portion of any Liability.

(b)
Notwithstanding the provisions of subsection (a), the Corporation shall not
indemnify the Indemnified Representative under this Agreement for any Liability
incurred in a Proceeding initiated (which shall not be deemed to include
counter‑claims or affirmative defenses) or participated in as an intervenor or
amicus curiae by the Indemnified Representative unless such initiation of or
participation in the Proceeding is authorized, either before or after
commencement of the Proceeding, by the affirmative vote of a majority of the
Board of Directors of the Corporation in office.  This subsection (b) does not
apply to reimbursement of expenses incurred in successfully prosecuting or
defending the rights granted to the Indemnified Representative by or pursuant to
this Agreement.

(c)
As used in this Agreement:

(i)
 "Indemnified Capacity" means any and all past, present or future service by an
Indemnified Representative: (A) in one or more capacities as a director, officer
or employee of the Corporation, or, at the request of the Corporation while
serving as such a director, officer or employee, as a director, officer,
manager, employee, agent, fiduciary or trustee of another corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other entity or enterprise; or (B) in the capacity of an agent of the
Corporation if such capacity is designated as an "indemnified capacity" for
purposes of this Agreement by the Board of Directors of the Corporation;

(ii)
 "Liability" means any damage, judgment, amount paid in settlement, fine,
penalty, punitive damages, cost or expense of any nature (including, without
limitation, attorneys' fees and disbursements) in any way associated with the
above, excise tax assessed with respect to an employee benefit plan, excise
taxes or penalties arising under the Employee Retirement Income Security Act of
1974 ("ERISA"), rules or orders of the Securities and Exchange Commission or
other federal or state acts, rules or regulations; and

(iii)
 "Proceeding" means any threatened, pending or completed action, suit, appeal,
or other proceeding of any nature, whether civil, criminal, administrative or
investigative, whether formal or informal, and whether brought by or in the
right of the Corporation, a class of its security holders, third parties or
otherwise.

3. Exclusions.
(a)
The Corporation shall not be liable under Section 2 of this Agreement to make
any indemnification payment in connection with any Liability incurred by the
Indemnified Representative and arising from acts or failures to act in which the
Indemnified Representative failed to act in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Corporation or, with respect to any criminal action or proceeding, had
reasonable cause to believe that his conduct was unlawful.

(b)
Any fact, act or omission pertaining to any other director, officer, employee or
agent of the Corporation shall not be imputed to the Indemnified Representative
hereunder for the purposes of determining the applicability of any exclusion set
forth herein.

(c)
The termination of a proceeding by judgment, order, settlement, conviction or
upon a plea of nolo contendere or its equivalent shall not, of itself, create a
presumption that the Indemnified Representative is not entitled to
indemnification under Section 2 of this Agreement.

(d)
The Corporation shall not be liable under this Agreement to make any payment if
the making of such payment is expressly prohibited by applicable law or has been
finally determined in a final adjudication pursuant to Section 5(d) or otherwise
to be unlawful.

4. Mandatory Advancement of Expenses.  The Corporation shall pay any Liability
incurred in good faith by the Indemnified Representative in advance of the final
disposition of a Proceeding upon receipt of an undertaking by or on behalf of
the Indemnified Representative: (x) if the Indemnified Representative is a
director of the Corporation (whether or not the Indemnified Representative is
also an officer or other agent of the Corporation), to repay all amounts so
advanced if (but only if) it is proved by clear and convincing evidence in a
court of competent jurisdiction that his omission or failure to act involved an
act or omission undertaken with deliberate intent to cause injury to the
Corporation or undertaken with reckless disregard for the best interests of the
Corporation; and (y) if the Indemnified Representative is an officer or other
agent of the Corporation other than a director, to repay all amounts so advanced
if it shall ultimately be determined by final judicial decision from which there
is no further right to appeal that such Indemnified Representative is not
entitled to be indemnified under Section 2 of this Agreement or otherwise.   The
financial ability of the Indemnified Representative to repay an advance shall
not be a prerequisite to the making of such advance.  The advances to be made
hereunder shall be paid by the Corporation to or for the benefit of the
Indemnified Representative within twenty (20) days following delivery of a
written request therefor, accompanied by true and complete copies of invoices
therefor, by the Indemnified Representative to the Corporation.
5. Indemnification Procedure.
(a)
The Indemnified Representative shall use such Indemnified Representative's best
efforts promptly to notify the Secretary of the Corporation of the commencement
of any Proceeding or the occurrence of any event which might give rise to a
Liability under this Agreement, but the failure so to notify the Corporation
shall not relieve the Corporation of any liability which it may have to the
Indemnified Representative under this Agreement or otherwise.

(b)
The Corporation shall be entitled, upon notice to the Indemnified
Representative, to assume the defense of any such Proceeding with counsel
reasonably satisfactory to the Indemnified Representative involved in such
Proceeding, or a majority of the Indemnified Representatives involved in such
Proceeding if there be more than one.  If the Corporation notifies the
Indemnified Representative of its election to defend the Proceeding, the
Corporation shall have no liability for the expenses (including attorneys' fees)
of the Indemnified Representative incurred in connection with the defense of
such Proceeding subsequent to such notice, unless any of the following pertain:
(i) such expenses (including attorneys' fees) have been authorized by the
Corporation; (ii) the Corporation shall not, in fact, have employed counsel
reasonably satisfactory to such Indemnified Representative or such majority of
Indemnified Representatives to assume the defense of such Proceeding; or (iii)
it shall have been determined pursuant to Section 5(d) that the Indemnified
Representative was entitled to indemnification for such expenses under this
Agreement or otherwise. Notwithstanding the foregoing, the Indemnified
Representative may elect to retain counsel at the Indemnified Representative's
own cost and expense to participate in the defense of such Proceeding.

(c)
Except with respect to criminal matters and injunctive or other non‑monetary
relief, the Corporation shall not be required to obtain the consent of the
Indemnified Representative to the settlement of any Proceeding which the
Corporation has undertaken to defend if the Corporation assumes full and sole
responsibility for such settlement and the  settlement grants the Indemnified
Representative an unqualified release in respect of all Liabilities at issue in
the Proceeding.  The Corporation shall not be liable for any amount paid by an
Indemnified Representative in settlement of any Proceeding that is not defended
by the Corporation, unless the Corporation has consented in writing to such
settlement (which consent shall not be unreasonably withheld or delayed).

(d)
Any dispute related to the right to indemnification or advancement of expenses
hereunder, except with respect to indemnification for Liabilities arising under
the Securities Act of 1933, as amended, which the Corporation has undertaken to
submit to a court for adjudication, shall be enforceable only by arbitration in
the City of Cincinnati, Ohio (or such other metropolitan area to which the
Corporation's executive offices may be relocated), in accordance with the
commercial arbitration rules then in effect of the American Arbitration
Association, before a panel of three (3) arbitrators, one of whom shall be
selected by the Corporation, the second of whom shall be selected by the
Indemnified Representative and the third of whom shall be selected by the other
two (2) arbitrators.  In the absence of the American Arbitration Association or
if for any reason arbitration under the commercial arbitration rules of the
American Arbitration Association cannot be initiated or if the arbitrators
selected by the Corporation and the Indemnified Representative cannot agree on
the selection of the third arbitrator within thirty (30) days after such time as
the Corporation and the Indemnified Representative have each been notified of
the selection of the other's arbitrator, the necessary arbitrator or arbitrators
shall be selected by the presiding judge of the court of general jurisdiction in
the metropolitan area where arbitration under this subsection would otherwise
have been conducted.  Each arbitrator selected as provided herein is required to
be or have been a director of a corporation whose shares of common stock were
listed during at least one year of such service on the New York Stock Exchange
or the American Stock Exchange or quoted on the National Association of
Securities Dealers Automated Quotations System.  The party or parties
challenging the right of an Indemnified Representative to the benefits of this
Agreement shall have the burden of proof.  The Corporation shall reimburse the
Indemnified Representative for the expenses (including attorneys' fees and
disbursements) incurred in successfully prosecuting or defending such
arbitration.  Any award entered by the arbitrators shall be final, binding and
nonappealable and judgment may be entered thereon by either party in accordance
with applicable law in any court of competent jurisdiction; provided, however,
that if the conduct giving rise to the Liability for which indemnification is
being sought has been the subject of another proceeding not directly involving
the Indemnified Representative's right to indemnification under this Agreement
or otherwise, the Corporation shall be entitled to interpose, as a defense in
any judicial enforcement proceeding on the arbitrators' award, any prior final
judicial determination adverse to the Indemnified Representative in such other
proceeding.  This arbitration provision shall be specifically enforceable.

(e)
Upon a payment to the Indemnified Representative under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of the Indemnified Representative to recover against any person for such
Liability, and the Indemnified Representative shall execute all documents and
instruments required and shall take such other actions as may be necessary to
secure such rights, including the execution of such documents as may be
necessary for the Corporation to bring suit to enforce such rights.

6. Discharge of Duty.  The Indemnified Representative shall be deemed to have
discharged such person's duty to the Corporation if the Indemnified
Representative has relied in good faith on information, opinions, reports or
statements, including financial statements and other financial data, prepared
by:
(a)
one or more officers or employees of the Corporation whom the Indemnified
Representative reasonably believes to be reliable and competent with respect to
the matter presented;

(b)
legal counsel, public accountants or other persons as to matters that the
Indemnified Representative reasonably believes are within the person's
professional or expert competence; or

(c)
a committee of the Board of Directors of the Corporation upon which he does not
serve as to matters within its area of designated authority, which committee he
reasonably believes to merit confidence.

7. No Restriction of Other Indemnification Rights.  The Corporation shall not
adopt any amendment, however effected, directly or indirectly by merger,
consolidation or otherwise,  to its Articles of Incorporation or Regulations,
the effect of which would be to deny, diminish or encumber the Indemnitee's
rights to indemnity pursuant to the Articles of Incorporation, the Regulations,
the Ohio General Corporation Law or any other applicable law as applied to any
act or failure to act occurring in whole or in part prior to the date (the
"Effective Date") upon which the amendment shall apply only to acts or failure
to act occurring entirely after the Effective Date thereof, unless the
Indemnitee shall have voted in favor of the amendment as a director or holder of
record of the Corporation's common stock, as the case may be.
8. Merger or Consolidation.  In the event that the Corporation shall be a
constituent corporation in a merger, consolidation or other reorganization, the
Corporation, if it shall not be the surviving, resulting or acquiring
corporation therein, shall require, as a condition thereto, that the surviving,
resulting, or acquiring corporation agree to indemnify the Indemnitee to the
full extent provided in this Agreement and to adopt and assume the Corporation's
obligations under this Agreement.  Whether or not the Corporation is the
surviving, resulting or acquiring corporation in any such transaction, the
Indemnitee shall also stand in the same position under this Agreement as he
would have with respect to the Corporation if its separate existence had
continued.
9. Non‑Exclusivity.  The indemnification and expense advancement rights granted
to the Indemnified Representative pursuant to this Agreement: (a) shall not be
deemed exclusive of any other right to which the Indemnified Representative may
be entitled under any statute, by‑law, regulations, certificate or articles of
incorporation, limited liability company agreement or operating agreement,
agreement, vote of shareholders or directors or otherwise, both as to action in
an Indemnified Capacity and in any other capacity; and (b) shall continue as to
a person who has ceased to be an Indemnified Representative in respect of
matters arising prior to such cessation.  Without limiting the generality of
clause (a) above, the indemnification and expense advancement rights granted to
the Indemnified Representative pursuant to this Agreement supplement, and do not
supplant, any indemnification or expense advancement rights the Indemnified
Representative may have under the Corporation's regulations or under any
directors and officers liability insurance policy maintained by the Corporation.
10. Reliance on Provisions.  The Indemnified Representative shall be deemed to
be acting in such person's respective official capacity or capacities in
reliance upon the rights provided by this Agreement.
11. Severability and Reformation.  Any provision of this Agreement which is
adjudicated to be invalid or unenforceable in any jurisdiction or under any
circumstance shall be ineffective to the extent of such invalidity or
unenforceability only and shall be deemed reformed so as to continue to apply to
the maximum extent and to provide the maximum indemnification permissible under
the applicable law of such jurisdiction.  Any such adjudication shall not
invalidate or render unenforceable the remaining provisions hereof and shall not
invalidate or render unenforceable such provision in any other jurisdiction or
under any other circumstances.
12. Notices.  Any notice, claim, request or demand required or permitted
hereunder shall be in writing and shall be deemed given if delivered personally
or sent by electronic transmission or by registered or certified mail, postage
prepaid:  (a) if to the Corporation, to LSI Industries Inc., 10000 Alliance
Road, Cincinnati, Ohio 45242, or to such other address to which the executive
offices of the Corporation may be moved, Attention: Corporate Secretar; or (b)
if to any Indemnified Representative, to the address of such Indemnified
Representative listed on the signature page hereof; or to such other address as
either party hereto shall have specified in a notice duly given in accordance
with this Section.
13. Amendments and Binding Effect.  No amendment, modification, waiver,
termination or cancellation of this Agreement shall be effective as to the
Indemnified Representative unless signed in writing by the Corporation and the
Indemnified Representative.  This Agreement shall be binding upon the
Corporation and its successors and assigns and shall inure to the benefit of the
heirs, executors, administrators and personal representatives of the Indemnified
Representative.
14. Governing Law.  This Agreement shall be governed by, interpreted and
enforced in accordance with the internal substantive laws of the State of Ohio,
without reference to the principles governing the conflict of laws applicable in
that or any other jurisdiction.
15. Gender and Number.  Words used herein, regardless of the gender or number
specifically used, shall be deemed to include any other gender, masculine,
feminine or neuter, and any other number, singular or plural, as the context may
require.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first set forth above.

   
LSI INDUSTRIES INC.
         
By:
         
INDEMNIFIED REPRESENTATIVE
               
(Signature)
               
(Printed Name)
         
Address:
     